          Case 7:20-cv-03254-KMK Document 50 Filed 09/10/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOSEPHINE LOGUIDICE AND EMILIE
 NORMAN,

                                 Plaintiffs,                      20-CV-3254 (KMK)
                          v.                                            ORDER
 GERBER LIFE INSURANCE COMPANY,

                                 Defendant.

KENNETH M. KARAS, United States District Judge:

         For the reasons stated on the record at the Oral Argument on September 10, 2021, the

Court denies in part and grants in part Defendant’s Motion To Dismiss. The Court finds that

Plaintiff Josephine Loguidice has standing to pursue her New York General Business Law

(“GBL”) Sections 349 and 350 claims as well as her common law fraud in the inducement claim

with respect to the Grow-Up Plan, including her claim for injunctive relief. However, the Court

dismisses all of Plaintiff Loguidice’s claims as to the College Plan. The Court finds that Plaintiff

Emilie Norman does not have standing for her claim of injunctive relief and thus that claim is

dismissed. Plaintiffs Loguidice and Norman GBL Sections 349 and 350 claims and their claims

for fraud in the inducement survive the instant Motion for the Grow-Up Plan as to both Plaintiffs

and for the College Plan as to Plaintiff Norman only. The Clerk of the Court is respectfully

directed to terminate the pending Motion. (Dkt. No. 34).

           SO ORDERED.

Dated:     September 10, 2021
           White Plains, New York

                                                            KENNETH M. KARAS
                                                           United States District Judge
